          Case 4:20-cv-00644-LPR Document 10 Filed 08/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD VIA                                                                           PLAINTIFF
#652082

v.                                Case No. 4:20-cv-00644-LPR


BILL GILKY                                                                          DEFENDANT

                                             ORDER

       Plaintiff Richard Via filed a pro se complaint, pursuant to 42 U.S.C. § 1983 on May 26,

2020. (Doc. 1). On June 29, 2020, the Court entered an order directing Mr. Via to file an amended

in forma pauperis application within thirty (30) days. (Doc. 4). Mr. Via was cautioned that failure

to comply with the Court’s Order within that time would result in the recommended dismissal of

his case, without prejudice, pursuant to Local Rule 5.5(c)(2).         (Id.).   Mr. Via’s mail was

subsequently returned to the Court as undeliverable. (Doc. 5.) On July 10, 2020, the Court ordered

Mr. Via to update his address within thirty (30) days. (Doc. 6.) The Court sent a copy of that

Order to the Arkansas Division of Correction’s Ouachita River Unit because the ADC’s website

indicated that Mr. Via may be incarcerated there. (Id.)

       More than thirty (30) days have passed and Mr. Via has not complied or otherwise

responded to the June 29 or July 10 Court Orders.           Accordingly, Mr. Via’s Complaint is

DISMISSED without prejudice pursuant to Local Rule 5.5(c)(2) and Rule 41(b) of the Federal

Rules of Civil Procedure. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (stating that

district courts have inherent power to dismiss sua sponte a case for failure to prosecute). Mr. Via’s

pending Motion for Leave to Proceed in Forma Pauperis (Doc. 3) is denied as moot. The Court
         Case 4:20-cv-00644-LPR Document 10 Filed 08/31/20 Page 2 of 2



certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       IT IS SO ORDERED this 31st day of August 2020.




                                             _________________________________
                                             LEE P. RUDOFSKY
                                             UNITED STATES DISTRICT JUDGE




                                                2
